Citation Nr: 0329513	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for chronic, 
undifferentiated schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Salt Lake City, Utah (RO), which denied the veteran's request 
to reopen his previously denied claim for service connection 
of chronic, undifferentiated schizophrenia.

The Board observes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was previously 
considered and denied by the RO in an unappealed August 1982 
rating decision.  See 38 U.S.C.A. § 7105(c) (if a notice of 
disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).  
Nonetheless, regardless of the previous disposition of the 
veteran's claim for service connection of a psychiatric 
disorder, the Board is precluded from considering the 
substantive merits of these claims without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.

Nonetheless, the Board, without reopening the aforementioned 
claim to reopen on the basis of new and material evidence, 
will request additional development of the underlying claim 
as part of the REMAND below.  In this regard, the Board notes 
that it would be unfair to adjudicate the veteran's claim to 
reopen without completing the development, which will be 
detailed in the REMAND portion of this decision.




REMAND

The veteran requests that the Board reopen his claim of 
entitlement to service connection for schizophrenia on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claim at this time.

The Board observes that the veteran, by means of several VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) 
reported that he was receiving treatment from Valley Mental 
Health, Utah State Hospital, and Dr. Rhymer for his 
psychiatric disorder.  In addition, the veteran submitted 
private medical records from Valley Mental Health, dated from 
March and May 2000, but it is unclear whether these are the 
medical records for which the veteran completed the VA Form 
21-4142.  Likewise, the Board is unclear whether the 
duplicative medical records from the Utah State Hospital, 
submitted by the veteran, are the records for which the VA 
Form 21-4142 was completed.  While the Board acknowledges the 
RO's attempt, via a June 2001 letter to the veteran, to 
obtain the dates of treatment at these facilities and from 
Dr. Rhymer, there is no evidence that the RO attempted to 
obtain the veteran's treatment records from these providers.  
Nonetheless, these records are relevant to the veteran's 
claim to reopen a previously denied claim for service 
connection of schizophrenia.  Accordingly, any additional 
medical records related to the veteran's schizophrenia, as 
previously identified by the veteran in the aforementioned VA 
Forms 21-4142, should be associated with the veteran's claims 
file.

Additionally, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Court 
has indicated that the VA must satisfy its duty to notify the 
veteran as to what is needed to substantiate his claim and 
its duty to notify the veteran of VA's responsibilities in 
assisting the veteran in the development of his claim of 
entitlement to reopen a previously denied claim of service 
connection for a psychiatric disorder.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board acknowledges 
that the veteran was provided with an explanation of his 
responsibilities and VA's responsibilities with regard to the 
necessary evidence to be obtained, as well as a brief 
summation of the provisions of the VCAA.  However, the Board 
notes that recent Court decisions require additional notice 
to the veteran.  Nonetheless, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim to reopen a previously denied claim 
of service connection for chronic, 
undifferentiated schizophrenia on the 
basis of new and material evidence.  The 
RO should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  

a.	Records from Valley Mental Health and 
the Utah State Hospital.

b.	The veteran's complete clinical 
records from Dr. Rhymer.

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


